                   4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 1 of 8 - Page ID # 1
AO 91 (Rev. 11/11 ) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Nebraska

                  United States of America                           )        SEALED
                                V.                                   )
                                                                     )      Case No. 4:21 MJ3035
               Archie Andrew Backward, Jr.
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               12/29/2020 and 03/10/2021         in the county of                Dawes          in the
                       District of            Nebraska
                                         ---------
                                                                , the defendant(s) violated:

             Code Section                                                     Offense Description
18 U.S.C. § 1073                                 did move and travel in interstate and foreign commerce with intent to avoid
                                                 prosecution under the laws of the State of Nebraska for a crime (or an
                                                 attempt to commit a crime) which is a felony under the laws of the State of
                                                 Nebraska, in violation of Title 18, United States Code, Section 1073.




         This criminal complaint is based on these facts:

See the attached affidavit.




         ti/ Continued on the attached sheet.

                                                                                               Complainant's signature

                                                                                               SA Brian Bartek, FBI
                                                                                                Printed name and title
D Sworn to before me and signed in my presence.
IZJ Sworn to before me by telephone or other reliable
   electronic means.

Sworn to before me by reliable electronic means:

Date: March 10, 2021.

District of Nebraska                                                              _______________________________
                                                                                  Cheryl R. Zwart, U.S. Magistrate Judge
        4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 2 of 8 - Page ID # 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                  Plaintiff                          Magistrate No. 4:21MJ3035
            Vs.
                                                     AFFIDAVIT IN SUPPORT OF A
 ARCHIE ANDREW BACKWARD, JR.                         COMPLAINT FOR VIOLATION OF
                                                     18 U.S.C. § 1073
                          Defendant.




         The undersigned complainant being duly sworn states:

          That ARCHIE ANDREW BACKWARD JR., did move and travel in interstate commerce

from Chadron, Dawes County, Nebraska, in the District of Nebraska, to the state of South Dakota with

the intent to avoid prosecution under the laws of the State of Nebraska for one count of ROBBERY

(in violation of NRS §28-304), said crime being a Class II felony under the laws of the State of

Nebraska, one count USE OF A DEADLY WEAPON TO COMMIT A FELONY (in violation of NRS

§28-1205), said crime being a Class IC felony under the laws of the State of Nebraska, and one count of

POSSESSION OF A DEADLY WEAPON BY A PROHIBITED PERSON (in violation of NRS §28-

1206) said crime being a Class 1D felony under the laws of the State of Nebraska.

          This Complaint is based on a Complaint filed on December 29, 2020, in the County

 Court of Dawes County, Nebraska, case number CR 20-571, charging ARCHIE ANDREW

 BACKWARD JR. with the crimes of one count of ROBBERY (in violation of NRS §28-304), said

 crime being a Class II felony under the laws of the State of Nebraska, one count USE OF A

 DEADLY WEAPON TO COMMIT A FELONY (in violation of NRS §28-1205), said crime being a

 Class IC felony under the laws of the State of Nebraska, and one count of POSSESSION OF A

 DEADLY WEAPON BY A PROHIBITED PERSON (in violation of NRS §28-1206) said crime being

 a Class 1D felony under the laws of the State of Nebraska, perpetrated in Dawes County,
      4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 3 of 8 - Page ID # 3




Nebraska, on or about December 5, 2020. A copy of the state Complaint and arrest warrant

are attached hereto and incorporated herein by this reference. Affiant, Brian Bartek, Special

Agent with the FBI is an investigative or law enforcement officer of the United States

within the meaning of Section 2510 (7) of Title 18, that is, an officer of the United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Title 18, United States Code, Section 1073.

         Affiant reviewed reports prepared by Sergeant Jarvis Wallage, a police Sergeant

with the Chadron, Nebraska, Police Department and Lieutenant Richard Hickstein, a police

Lieutenant with the Chadron, Nebraska, Police Department with the information set forth

below:

         On Saturday, December 5, 2020 Wallage was on duty in Chadron, Dawes County,

Nebraska. At approximately 1608 hours Wallage was dispatched to Cheema’s Gas and

Liquor, located at 855 West Highway 20, Dawes County, Chadron Nebraska, for an armed

robbery. Wallage learned the suspects were a Native American male wearing a blue bandana

across his face and a female who was wearing a cloth mask across her face. Wallage was

advised that the property taken during the robbery was cash and checks and that the force

utilized in the robbery was a handgun. As Wallage was responding he observed a tan Ford F-

150 bearing license plate WBD13. Another Chadron Police Department officer broadcasted

that the suspect vehicle involved in the armed robbery was a tan Ford F-150. Wallage

activated his emergency lights and attempted to conduct a stop of the tan Ford F-150 to

further identify the occupants and their possible involvement in the armed robbery. The Ford

F-150 immediately sped up and would not stop. Wallage, initiated pursuit of the vehicle


                                              2
      4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 4 of 8 - Page ID # 4




which led up Slim Buttes Road to the South Dakota State Line which borders the Pine Ridge

Indian Reservation in the State of South Dakota. Wallage ceased pursuit of the vehicle at the

South Dakota state line, until Oglala Sioux Tribal Police granted permission for him to enter

onto the Pine Ridge Reservation.

       Wallage met with Oglala Sioux Tribal Police and located the suspect vehicle

abandoned on a property near the White River. Two cellular phones and a blue bandana were

located inside the vehicle’s glove compartment.

       Wallage returned to the police department and viewed camera video footage of the

suspects during the robbery of Cheema’s. Wallage recognized the female involved in the

robbery to be Ashley Two Two (DOB 07/30/1987) who he knew from prior law enforcement

contacts. Wallage observed Two Two from the surveillance video at Cheema’s to appear to

actively participate in the robbery as the male, concealed from his pocket, brandished what

appeared to be a black handgun towards the clerk. Wallage observed the male receive cash

from the clerk. Wallage observed the male brandish a concealed black handgun, before he

points it directly at an employee.

       On Tuesday December 8, 2020 Wallage, while present with Chadron Police Chief Tim

Lordino, ascertained that Sheridan County Sheriff Jeff Brewer called Chief Lordino and

advised that Two Two wished to turn herself in for being present during the robbery. Wallage

was directed to go to the Sheridan County Sheriff’s Office and transport Two Two back to

Chadron.

       At the Chadron Police Department, Wallage and Nebraska State Patrol Investigator

Bruhn met with Two Two in an interview room. Wallage read Two Two her Miranda

                                               3
      4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 5 of 8 - Page ID # 5




Warnings. Two Two waived her Miranda Rights and agreed to speak with Wallage and other

law enforcement officers. Wallage conducted an extensive interview of Two Two by which

she provided details of her participation into the armed robbery on Saturday December 5,

2020 at Cheema’s Gas and Liquor in Chadron. Wallage states that Two Two also viewed

surveillance video of the robbery and identified herself in the video. Two Two told Wallage

that there were two other people with her, both male, one chubby and one skinny. Two Two

told Wallage that the chubby male was the driver of the Ford F-150 and the skinny male was

the one who went into Cheema’s with her and held the gun during the robbery. Two Two

identified the skinny male holding the gun as Archie BACKWARD. Two Two then changed

her identification of BACKWARD as the skinny male and identified him as Vern Janis.

Wallage states Two Two finally looked at a group of photographs in black and white and

identified BACKWARD’s photo as the male who was holding the gun inside of Cheema’s

during the robbery.

       Lt. Richard Hickstein of the Chadron Police Department contacted Lt. Leonard Her

Many Horses who works for the Oglala Sioux Tribal Police law enforcement. Lt. Her Many

Horses had received photographs taken from the surveillance video of Cheema’s of the

suspects involved in the armed robbery. Lt. Her Many Horses advised Lt. Hickstein he also

believed the subjects in the photographs from the robbery looked to be Two Two and

BACKWARD. Wallage knows Lt. Hickstein received an email from Lt. Her Many Horses

with an arrest sheet and pictures of BACKWARDS. The arrest sheet and pictures identify

BACKWARD as Archie Andrew Backward Jr. with a date of birth of June 15, 1991.




                                              4
        4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 6 of 8 - Page ID # 6



         Wallage states that Lt. Hickstein travelled to the Oglala Sioux Tribal Police law

  enforcement Justice Center and met with Inv. Dubray with Oglala Sioux Tribal Police law

  enforcement. Inv. Dubray and Lt. Hickstein travelled into the residential area of Pine Ridge

  South Dakota and contacted BACKWARD at his residence. Lt. Hickstein told Wallage when

  he and Inv. Dubray pulled up to the residence, BACKWARD was outside on the front porch,

  wearing the same clothing as the male holding the gun inside Cheema's during the robbery.

  Lt. Hickstein told Wallage BACKWARD was wearing the same Green Bay hooded sweatshirt

  and same black shorts with markings on the sides.

         Wallage reviewed a criminal history for BACKWARD and observed the criminal

  history to show him to be convicted of the felony of Abusive Sexual Contact Without

  Permission on December 16, 2013 in the Federal United States District Court, District of

  South Dakota and therefore knows that BACKWARD is prohibited from possessing or

  owning a firearm. Your affiant believes a series of events transpired on and after December 5,

  2020, indicating BACKWARD absconded from the state of Nebraska to the state of South

  Dakota to avoid prosecution.



                                             SA Brian Bartek
                                             Special Agent, Federal Bureau of Investigation

Sworn to before me by reliable electronic means:




Dated: March 10, 2021.                                     _________________________
                                                           United States Magistrate Judge



                                                5
4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 7 of 8 - Page ID # 7




                         Il'l 1HE C OU?sIT COURT OF D AWES COUNTY, NEBR.ASK.'\

    Tl-l c; STAT(j or NEBRASKA.                       )          C•'"' No. CR20- 5 71
                                                      l
                                  l'lnfati!T,         )          (.,"QMPL;>.Jl\'T
                                                      )
                        VS.                           )         COUN T !:                ROBBERY
                                  }                             (.'OUN T II:              1.,;:;J;; 0 1' ,\ D l:ADL Y Wl:'Al10N
                                  )                                                      TO COM>'i!T A 1' 1:'L0:--1 \'
    ARCIBF. A. RACKV.'.4RD JR.    }                             COIJN Tlll :             POSS1',5STO"I or A D EAI>LY
    ;)OB: OG.il S/9 1             )                                                      WEAPON T'IY A PROHIDTIT,O
    2BLOCKS S. Ot' YELLOW BliU) S )                                                      l 'l:'RSOI\'
    PINE RIDGE, SD S'/'!70        )
    DL-?                                              )
    !KTERPRETER lf' ?-:EE::>BD:                       )
                       D<:fer.dun~                    )

    SLa l u lc::                                                 Pi::milLy :
    COl!N T I :         21(-3~                                  (X)lJl\'T 1:             CJ.M ,S 11 l'El.ON Y
    co; JNT II :        21>-1205                                COIJK T JI:              CJ .-\SS IC l 'l!I .ONY
    cov1,r ,;: 111:     z ~-1206                                C:Otll'' T 111 :         CLi\S.S 11) J:' t!LONY

                                                               COTJNTJ
              Tn t he ni11:11!<1r1hc Sbllc 1>~"Nchra.~k~... thL.: unOl..-r!--lgnod pr:.>Sc:.:ut.or :<ay:-c lhnl 1,n or itbO!ll lh..:
    5'.. do)' or Occen,be r~2020, ln 11 :e C ,)ur>(y (1rDhv:e::.., llu:::. Dcfollda.nl, wlch i11tl!nt tl) Sk!ul. J ici
    fuJ\;ihl)'· and by vk,le nce,. or b:=,· putcin~ il1 fei.'lr, take from tb\? pei.·.::on of anotbe: ally m~iey                      t) c
    pcl3onal property of il.Jl}' value whatever, to wit: Dcfcud2.1u mo;c. ;.uoncy and alcohol fro::u
    Cbccu:as ofCl:adron • • !lllllJl"i1lt, Cl,.dro:,, Dawes Co,utty, Nclli:asko.

                                                             COUNT II
              The :mdc:rsignod pro , ccuto: for:h<.-r ::ays (hat on or about the sit. d.HY ot D(.-ccmb.::r. 2020.
    in tt~ Cour.ty ofDa w~s. the Dcfcndunt. t!ic:n 11m l there b:::ing. did 1•~~ tl tir.:m m. r.. bife. brn:,~ or
    il:" n knuc-J<l::s. or .ur.y other <.l eadly wc:oI,XJD lu c<.lc-., mii >my JC::<.m y which mny b i: 1ros::.i.:-:1kt.i jTt n
    c o urt o f this stu(c:: or d id tn:u wfo )ly p,.n;~l:l>S <l lircunr#.     >J   l,;niiC,. trru~":i <,1T in:Jl'1 kn1t.eklc;,;, o : uny
    otl1~ ,lcudly w 1:<1pu11 ,lurir,:3 l.!,e cc;,n.::11i:_;;i.;inn nr any rdl>nJ· whiL:h rnay he pn>s.eL::l '.ctl i;: u cuurl of
    lhis .s1nu:. lo w il: Tklt:ndunl. ,~ll u h•mdgu:, :o c1>1m11il ;1 T1:111bery ••I·( !h!Cle(na.-. o (( :badn'u,,
    Om,-::~ C1.>1mly, 'Nc.',n,l)i.aL
                                                                     COIJK T I ll
              ·r·J,e u1t.der~~nec prosecutor says that on or ~~out the 5' • day of December,. 2020> in t h-3
    Co\ln:y o f D awes, S late o ( J\-cbra~k:)I,> lr,c De fc..-nd~~nl ,..,,'=.' .:.. in pu~~!Cx~un u f u fin.:urm.. k rrifo. n r
    l:m◄ !SS or i n:,, n km:dc.Jcs. wf-.ik.: lm1,.•jn~ hccu p.n.,.....,.•joLL-.1}' ctmvi cteitl l) r tt refouy, Cl:l.aJ!\)i\, Oti""u
    C.<1uu:y. Nd,i1:1....~a.


                                                                                                                               FILED

                                                                                                                      Lie           2 9 20w   l
                                                                                                                    JD:\11 l'l. FIUBERTS. Q.FRK OF
                                                                                                                    111': DAWES COUNTY.COURT

                                                      6
   4:21-mj-03035-CRZ Doc # 1 Filed: 03/10/21 Page 8 of 8 - Page ID # 8




                                                                                                                    Do:: . No,

                                                                                                          c as@ ! D :    a    20             371



A c cn~~..:.i:1~ ~ .:,,:a t.~ n fi l ed :.n ch~ al::ove c o·.1rt. a.llegic.g tJl.g, a oove-Dalt.ed. de! E:ndc.,u:
e 0111nd t:t.odtt·..c f o:t l O?f'i.ng offe:ne@ l e) ;

ST.l'l t.:ttte       of h sns@ Dee :.:r:.ptioo                                                             CJS! £!_£ C II . D.a.ce
28-324               Robiccr/                                                                               FEL     l        ::2/05/:!.020
2 8-l20:,, ;: u (:;: lJH fi=1!!a:nn ~c ~cr.c.i't a ! elo:-_y                                                FE:L    :c       : ~/0S il020
2 9- 120'<3> (Q; -10 1~.'lt'\S 8 f(T("a :nl D)· p-:c:Ji :Oit.aci per-a~ -lat                                F£L     :D       : 2/0 5 /2.020

'l'h ~ ::c u :-t. f in:i~ . \lfCn ~            ~ L.;..ine a u;:po::=t;ed 3 y oa~t-. o r aff!..:!lt.a.1: i on , p~             !ble :a-.u.:e
~5.:.t •         £9a; th:    ~ ~ii \Q:)C::C   cf   0.. ~ aTT<lllDC


'l'HE:RE:E'C RE V:Jll Alf'R OttH>-c1tJ..J'.I eo :.~:.o.tel y <1.rres.t. said. defenda.u.c ·.. h~.::e-                         .r h o: /::~    ,n.sy
b ~ F.0 11nd a:-i:!. ~~ b rin.q h.irr./lw::- procr~ly ~e:'o re ~hie court o.::- c.ny j11C1gl=' <>:! 1t.?.g~ t:r.1.";;.e
t :i-. ri.r.g ju-:-i..~ i c11;• on c f t h:.e m;ie l;.?:::' . t..:: o..no..er s-.:.ch oc:::ur;;:.~iAL .s.i.lU Lo: .t-urt}.IC'r * alt
vi ~h a.cC"C>::di:tR t:c:: L.,.,,...

'Tt\i.o ft~~r.t s hall ~ vc.id .i.J1d o ! x, ! c rce ar.d ette.cl:. c u O.."' .a ll.C'!.i· Ft-!;:..run:;· 1.<;i.
 :t<J.:s . and ::he l aw e n fo::-cemen 't ~ ncy he.lei:,!; ~ ie v ar2 nt t a: a::-cJe.L~c:l Lo .:.(e(l:.:1.:-:., i t ':".:,
 ~:,,t'\ i:u1uj ;,g- c~ rc a e s oon o.e ~c::eai;:le L:C>E:~:e.a.fte.£". Suda :-o:t:.J::-n ::~ll c QJ1.l;(:.j,n t h¢
 r eft:;,c:;.n no~ :i:cr x:d ;)nd t.bc ~ fcDdanc • 9 list. :,a,own 343rg,9a.

N i l :Cond gu..."\r ruttcc.1.nq dafi:ndanc • 9 c.p;ec.=a.:>ee: b e:tore Lh:s: Ct.:~ ~ i s h e--...r~.ho/ f i x'=d i "
c hr. e·.)m o f $500 , 000 , VO 're?l Per cen't Do nd. tl':Uc::-_ msy be c ctl e et.<!-4 l:y I:~ ~ =t in$
i\9'~Y or ii c ~ c ! c os;,et.e n't j u:::.!..sdtc t.io:l i."l :.l~~ COUl.l.ty c l a..::.u: SI:. B.-. i.:. hc:::,d
$hAJl c o:,~,.,in a da.ce c~-=ro.in f er de.f~n&nt. • s a.ppearan::i: 1n t.h.1 ~ cow::c ,
be t h \": <-k('.r.~ day .-.!v1<1:: a.rr$81: o.t. 02 ; Ii:) PH a :. Daw~e C'ou.a.Ly -cc::~:I: Cou:t




                                                                                                                                FllED BY
                                                                                                                   Clerk al the Da,,,,. Couory Coon
                                                                                                                              12 / ! 0/2020




                                                                                            C'ln.d.rou

                       .?.r:h i (') .t. k,i. c k,r.:: ~ .: r
                       2 ~:o~k$ ~ .           cf Tello;.; 3 i ~
                       P:.it.e Ridge ,        ~=     ~? 77n

                                                                     7      : ;Y. i71)Y.4    :.,:c,
                                                                            'J'e:-...icle. ~~~:                               rl~t.c Type
DOB: 06/ 13/U ~l                HC : 6 OJ          'ft. :   : go   Sex: M       ~e:~ ~ Q'RO              L ~r ~ BRO          R,u:~ , l
